Citation Nr: 1112709	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected tendonitis of the left shoulder, status post resection of the distal clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for migraine headaches.

In his March 2006 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in May 2006 and a report of that conference has been associated with the Veteran's claim folder.  The Veteran withdrew his request for a formal DRO hearing at that time.

In July 2007, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).

The Veteran testified before the undersigned at a December 2008 Travel Board hearing.  A transcript of that hearing has been associated with his claims folder.

In February and September 2009, the Board remanded this matter for further development.

The issues of entitlement to service connection for hypertension, diabetes mellitus, and a cranial disability other than headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's headache disability is not the result of an in-service disease or injury and is not etiologically related to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a headache disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2005, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a headache disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2005 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claim in a July 2006 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination for a headache disability.



Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because the Board finds that there is no competent evidence that a service-connected disability caused or aggravated the Veteran's current headache disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having a current headache disability.  For example, a March 2009 VA examination report indicated a diagnosis of migraine headaches.  

Furthermore, the Veteran's service treatment records indicate that he was treated in May 1983 when he reported a 3 day history of headaches.  A diagnosis of a possible temple headache was provided.  Thus, there is evidence of current headaches and in-service headaches.

As for the etiology of the Veteran's current headache disability, the weight of the evidence reflects that it is not related to service.  He has reported on numerous occasions that he had experienced headaches ever since service.  He is certainly competent to report headaches as well as a continuity of symptomatology, however his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records reflect that other than a left shoulder disability, the Veteran's June 1983 separation examination was normal.  A June 1983 report of medical history for purposes of separation from service indicates that he reported that he did not have a history of frequent or severe headaches.  Furthermore, the first post-service clinical evidence and report by the Veteran of a headache disability is an August 1998 examination report from Saint Eugene Medical Center which reveals that he reported a slight headache.  

An emergency department treatment note from Saint Eugene Medical Center reveals that the Veteran reported that headaches began 8 years prior to the examination and that they had increased in frequency over the previous 3 to 4 months.  He was diagnosed as having a headache.  It is unclear as to the exact date of the report; however it indicates that the Veteran was 36 years old at the time of the examination.  He turned 36 in 1999.  At the earliest, the examination was conducted on a date in 1999 and the Veteran's headaches therefore reportedly began in 1991.  This reported post-service onset of headaches is inconsistent with the Veteran's subsequent reports of a continuity of symptomatology since his 1983 discharge from service.

Furthermore, during the December 2008 hearing, the Veteran testified that he did not begin to seek treatment for headaches until 1996 and his daughter testified that she recalled her father experiencing headaches as early as 1999.

In light of the contemporaneous record, the fact that the Veteran's June 1983 separation examination was normal other than a left shoulder disability, the Veteran's report of the absence of a history of frequent or severe headaches on the June 1983 report of medical history, his inconsistent statements concerning the onset of headaches, his daughter's testimony concerning the onset of headaches, and the absence of clinical evidence of complaints of or treatment for headaches for many years after service, the Board concludes that the Veteran's reports of a continuity of symptomatology are not credible.

The only medical opinion as to the etiology of the Veteran's current headache disability is that it was not related to service.  The physician who conducted the March 2009 VA examination opined that the Veteran's current headache disability was not likely ("less likely as not/less than 50/50 probability") caused by or a result of service.  He reasoned that the Veteran was treated in service for a headache in May 1983 and that at that time he reported that he did not have any prior history of headaches.  He was treated with medication and there was no further record of headaches while in the military.  The examiner noted the June 1983 report of medical history in which the Veteran reported that he did not have a history of frequent or severe headaches, and that post-service medical records did not indicate any reported headaches until approximately 1998.  

The examiner further reasoned that migraines were a chronic disability and that if the Veteran's current headache disability was related to the documented headache in service, it would be expected that there would have been additional treatment for headaches in service and in the years immediately following service.

The examiner who provided the March 2009 opinion apparently did not consider the Veteran's reports of a continuity of headaches since service in formulating his opinion.  However, as explained above, the Veteran's reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The March 2009 opinion is accompanied by a rationale which was based upon a review of the claims file and is generally consistent with the evidence of record.  Therefore, the opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In a February 2010 statement (VA Form 21-4138), the Veteran claimed that his headaches were aggravated by the use of medications for hypertension, diabetes, high cholesterol, joint pain, potassium problems, and sleep difficulties. Furthermore, in its March 2011 statement, the Veteran's representative contended that the March 2009 VA examination was inadequate because the examiner did not address whether any relationship existed between the Veteran's current headaches and any other current disabilities or medications taken for those disabilities.

The only disability for which service connection is currently in effect is tendonitis of the left shoulder, status post resection of the distal clavicle.  Therefore, secondary service connection cannot be granted on the basis of a relationship between the current headaches and any other disability or medications taken for such disabilities (e.g. hypertension, diabetes, high cholesterol, potassium problems, sleep difficulties, joint problems other than tendonitis of the left shoulder, status post resection of the distal clavicle).  See 38 C.F.R. § 3.310.

Although the Veteran has received treatment by medical professionals for a headache disability, none has attributed this disability to service or a service-connected disability and the only medical opinion of record (i.e. the opinion of the examiner who conducted the March 2009 VA examination) indicates that the disability is not related to service.

There is no other competent and credible medical or lay evidence of a relationship between the Veteran's current headache disability and service or a service-connected disability and neither the Veteran nor his representative has alluded to the existence of any such evidence.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a headache disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a headache disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


